Appeal by the defendant from a judgment of the County Court, Westchester County (Walker, J.), rendered August 10, 2005, convicting him of attempted violation of Workers’ Compensation Law § 114, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that the plea of guilty was not knowing, voluntary, and intelligent because it was coerced is unpreserved for appellate review since he did not move to withdraw his plea on that basis (see People v Velazquez, 21 AD3d 388 [2005]; People v Reels, 17 AD3d 488 [2005]; People v Morales, 17 AD3d 487 [2005]).
The defendant’s challenge, on the ground that he did not violate a condition of the plea agreement, to the imposition of an enhanced sentence also is unpreserved for appellate review since he failed to object to the sentence or move to withdraw his plea on that basis (see People v Godfrey, 33 AD3d 623 [2006], lv denied 8 NY3d 846 [2007]; People v Thomas, 2 AD3d 758 [2003]; People v Gayle, 224 AD2d 710 [1996]). Schmidt, J.E, Krausman, Goldstein, Covello and Angiolillo, JJ., concur.